DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 30, 2022. Claims 1, 3 & 5-18 are pending. Claims 2 & 4 have been canceled. Claims 1, 5-13 & 16 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/22 and 8/30/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6-10 & 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (US 2016/0317132) (“Markowitz” hereinafter) in view of Rammler (WO 94/23787), Tilson (US 2009/0299401) further in view of Schertiger (US 2010/0280490).
In regards to claim 1, Markowitz discloses a device for collecting a biological sample in a subject, the device comprising: 
a collection mechanism 10 having a distal inflatable portion 12 and a proximal portion 14 attached to a tubular member 20, and the distal inflatable portion 12 being designed to expand from within the proximal portion 14 when inflated and to retract within the proximal portion 14 (see at least figs. 1-3); and 
a plurality of projections (40, 60) on the surface to allow collection of the biological sample when the inflatable portion 12 is in the expanded state (see at least abstract, figs. 1-3, 6-8 & 10-11 and par 0023-0034).  
Markowitz discloses a device, as described above, that fails to explicitly teach a device comprising a surface on the distal inflatable portion provided with varied thickness to facilitate movement of the inflatable portion between an expanded state and a retracted state.
However, Rammler teaches that it is known to provide a device comprising a surface on the inflatable portion provided with varied thickness to facilitate movement of the inflatable portion between an expanded state and a retracted state (see at least abstract, figs. 1-13 and pg. 4, lines 31-35; pg. 5, lines 1-9 & 26-35; pg. 9, lines 13-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Markowitz comprising a surface on the distal inflatable portion thereof with a varied thickness to facilitate movement of the inflatable portion between an expanded state and a retracted state as taught by Rammler since such a modification would amount to applying a known technique (i.e. as taught by Rammler) to a known device (i.e. as taught by Markowitz) ready for improvement to achieve a predictable result such as creating regions that are substantially less extensible or flexible than others so as to achieve a desired balloon shape--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Markowitz as modified by Rammler discloses a device of claim 1, that fails to explicitly teach a device wherein the varied thickness is defined by a thinner distal end of the inflatable portion relative to a proximal end of the inflatable portion.  
However, Tilson teaches that it is known to provide a device wherein the varied thickness is defined by a thinner distal end of the inflatable portion relative to a proximal end of the inflatable portion (see at least figs. 2 & 3C and par 0247 & 0249). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Markowitz as modified by Rammler wherein the varied thickness is defined by a thinner distal end of the inflatable portion relative to a proximal end of the inflatable portion as taught by Tilson in order to achieve a balloon having a desired balloon shape when inflated.
Markowitz as modified by Rammler and Tilson discloses a device of claim 1, that fails to explicitly teach a device comprising a range of durometer levels to facilitate a combination of inflation, expansion, deflation, and retraction in connection with movement of the inflatable portion between an expanded state and a retracted state.
However, Schertiger teaches that it is known to provide a device comprising a range of durometer levels (i.e., 20-70 Shore A) to facilitate a combination of inflation, expansion, deflation, and retraction (see at least par 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Markowitz as modified by Rammler and Tilson comprising a range of durometer levels to facilitate a combination of inflation, expansion, deflation, and retraction in connection with movement of the inflatable portion between an expanded state and a retracted state as taught by Schertiger in order to provide a compliant balloon enough to facilitate a combination of inflation, expansion, deflation, and retraction in connection with movement of the inflatable portion between an expanded state and a retracted state as required by Markowitz (see at least par 0024 & 0028 thereof).
In regards to claim 3, Markowitz as modified by Tilson and Schertiger discloses a device of claim 1 that fails to explicitly teach a device wherein the varied thickness is defined by collapsible folds circumferentially situated about the surface of the inflatable portion.  However, Rammler teaches that it is known to provide a device wherein the varied thickness is defined by collapsible folds circumferentially situated about the surface of the inflatable portion (see at least abstract, figs. 1-13 and pg. 4, lines 31-35; pg. 5, lines 1-9 & 26-35; pg. 9, lines 13-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Markowitz as modified by Tilson and Schertiger wherein the varied thickness is defined by collapsible folds circumferentially situated about the surface of the inflatable portion as taught by Rammler since such a modification would amount to applying a known technique (i.e. as taught by Rammler) to a known device (i.e. as taught by Markowitz) ready for improvement to achieve a predictable result such as creating regions that are substantially less extensible or flexible than others so as to achieve a desired balloon shape--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Markowitz discloses a device of claim 1 wherein the thickness is defined by ridges 66 circumferentially positioned about the surface of the inflatable portion (see at least fig. 1).  
In regards to claim 7, Markowitz discloses the device of claim 6, wherein the plurality ridges 66 are positioned between each row of the plurality of projections (40, 60) to vary inflation size and shape of the inflatable portion (see at least fig. 1).  
In regards to claim 8, Markowitz discloses the device of claim 6, wherein the plurality ridges help collect the biological sample (see at least par 0031).  
In regards to claim 9, Markowitz discloses the device of claim 6, wherein the inflatable portion includes drafting (i.e., when shaped like a hot-air balloon) extending along the length of each row of the plurality of projections to create a variable stiffness of the inflatable portion (see at least par 0026-0027).  
In regards to claim 10, Markowitz discloses the device of claim 1, wherein the tubular member 20 is a catheter coupled to the inflatable portion at a proximal and a connector at a distal end (see at least par 0025).  
In regards to claim 12, Markowitz discloses the device of claim 1, wherein the inflatable portion has an outer surface facing radially outwardly when the inflatable portion 12 is in the expanded condition, the outer surface facing radially inwardly when the inflatable portion 12 is in the retracted position (see at least figs. 1-3).  
In regards to claim 13, Markowitz discloses the device of claim 6, wherein a first side wall 54 of a tissue collecting projection 40 extends generally perpendicular to the outer surface 32 of the inflatable portion 12 and a second wall 56 of the tissue collection projection 40 tapers toward the first side wall 54 as the side walls extend radially outward from the outer surface 32 when the inflatable portion is in a non-inflated position between the retracted and expanded positions (see at least figs. 4-5 and par 0032-0033).  
In regards to claim 14, Markowitz discloses the device of claim 13, wherein at least one of the plurality of projections 40 has a V-shape, the first side wall 54 facing in a proximal direction and forming an inner wall of the V-shape, the second side wall 56 facing in a distal direction and forming an outer wall of the V-shape (see at least figs. 1 & 4 and par 0034).  
In regards to claim 15, Markowitz as modified by Rammler and Tilson discloses the device of claim 1, that fails to explicitly teach a device wherein the inflatable portion has a durometer between 20-70 Shore A.  However, Schertiger teaches that it is known to provide a device wherein the inflatable portion 140 has a durometer between 20-70 Shore A (see at least par 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Markowitz as modified by Rammler and Tilson wherein the inflatable portion has a durometer between 20-70 Shore A as taught by Schertiger in order to provide a compliant balloon.
In regards to claim 16, Markowitz discloses the device of claim 1, further including a cap extending over the inflatable portion when the inflatable portion is in the retracted position to retain the inflatable portion in the retracted position (see at least par 0036-0037).  
In regards to claim 17, Markowitz discloses the device of claim 1, wherein the expanded state is facilitated by presence of positive pressure (see at least par 0025 & 0036).  
In regards to claim 18, Markowitz discloses the device of claim 1 wherein the retracted state is facilitated by presence of negative pressure (see at least par 0028, 0036-0037 & 0096).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (‘132) in view of Rammler (‘787), Tilson (‘401), Schertiger (‘490) further in view of Urie (US 2005/0043649).
Markowitz as modified by Rammler, Tilson and Schertiger discloses a device of claim 1 that fials to explicitly teach a device wherein the inflatable portion is removable from and replaceable on the tubular member using at least one of a friction fit or a mechanical fit.  
However, Urie teaches that it is known to provide a device wherein the inflatable portion (8, 108) is removable from and replaceable on the tubular member using at least one of a friction fit or a mechanical fit 14a (see at least figs. 1b & 2a and par 0021 & 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Markowitz as modified by Rammler, Tilson and Schertiger wherein the inflatable portion is removable from and replaceable on the tubular member using at least one of a friction fit or a mechanical fit as taught by Urie since Urie teaches that friction-fit and/or adhesive is a suitable means to couple a balloon to a catheter.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (‘132) in view of Rammler (‘787), Tilson (‘401), Schertiger (‘490) further in view of Corvi (US 5,879,499).
While Markowitz discloses the device including stopcock (see at least par 0025), Markowitz as modified by Rammler, Tilson and Schertiger discloses the device of claim 10, that fails to explicitly teach wherein the connector is a Y-fitting with a first branch extending at an angle to a second branch of the connector, the second including a stopcock. 
However, Corvi teaches that it is known to provide a device wherein the connector is a Y-fitting 858 with a first branch extending at an angle to a second branch of the connector, the second including a stopcock (see at least fig. 34 and col. 37, lines 45-67 & col. 38, lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Markowitz as modified by Rammler, Tilson and Schertiger wherein the connector is a Y-fitting with a first branch extending at an angle to a second branch of the connector, the second including a stopcock as taught by Corvi in order to selectively regulate the pressure inside the balloon.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 & 5-18 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791